                 Case:
ILND 450 (Rev. 10/13)     1:18-cv-08073
                      Judgment in a Civil Action   Document #: 16 Filed: 02/05/19 Page 1 of 1 PageID #:85

                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

    Dorothy Swafford,

    Plaintiff(s),
                                                                    Case No. 18-cv-8073
    v.                                                              Judge John Z. Lee

    Wal-Mart Stores Inc,

    Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other: Plaintiff's amended complaint is dismissed for failure to state a claim, this case is
dismissed.

This action was (check one):

         tried by a jury with Judge      presiding, and the jury has rendered a verdict.
         tried by Judge      without a jury and the above decision was reached.
         decided by Judge John Z. Lee on a motion



Date: 2/5/2019                                                  Thomas G. Bruton, Clerk of Court

                                                                Carmen Acevedo , Deputy Clerk
